In an action, inter alia, to recover damages for medical malpractice, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated March 6, 2009, as denied those branches of their motion which were to vacate so much of a preliminary conference order of the same court dated September 23, 2008, as directed them to disclose the identity of the mohel who performed the bris milah, or circumcision, on the infant plaintiff and for a protective order regarding the identity of the mohel, and granted those branches of the defendants’ respective cross motions which were to compel disclosure of the identity of the mohel.
Ordered that the order dated March 6, 2009, is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The supervision of disclosure and the setting of reasonable terms and conditions therefor are matters resting within the Supreme Court’s discretion and, absent an improvident exercise of that discretion, the determination of the Supreme Court will not be disturbed on appeal (see Matter of U. S. Pioneer Elecs. Corp. [Nikko Elec. Corp. of Am.], 47 NY2d 914, 916 [1979]; Rinaldi v Evenflo Co., Inc., 62 AD3d 856 [2009]; Gillen v Utica First Ins. Co., 41 AD3d 647 [2007]). Here, the Supreme Court providently exercised its discretion in directing the plaintiffs to disclose the identity of the mohel who performed the circumcision on the infant plaintiff, as the identity of the mohel was material and necessary to the defense of the action (see CELR 3101 [a]). Prudenti, P.J., Angiolillo, Belen and Sgroi, JJ., concur.